DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haderer in view of Wang.
	Referring to Claim 23, Haderer as modified by Wang teaches periodically sending identically modulated, transmitted signals with the aid of a transmitting device having a defined number of transmission elements, into a defined sensing region of the radar device during a defined measuring period; receiving at least one received radar signal reflected by the radar target, using a receiving device having a defined number of receiving elements; transmitting the received radar signal to an evaluation device and converting the received radar signal from analog to digital; carrying out a two-dimensional Fourier transformation to generate, in each instance, a velocity-distance spectrum of the digital, measured values for each combination of transmission and receiving element; detecting at least one target reflection of the radar target in light of defined, peak values in a magnitude spectrum of the velocity-distance spectrum; 
	Referring to Claim 24, Haderer as modified by Wang teaches a transmitting device, which has a defined number of transmission elements and is configured to periodically send identically modulated, transmitted radar signals into a defined sensing region of the radar device during a defined measuring period; a receiving device, which has a defined number of receiving elements and is configured to receive at least one received radar signal reflected by the radar target; and a processing device, which is configured to: convert the received radar signals from analog to digital; perform a two-dimensional Fourier transformation for generating a velocity-distance spectrum of the digital, measured values; detect at least one target reflection of the radar target (200) in light of defined, peak values in a magnitude spectrum of the velocity-distance spectrum; ascertain a distance of the radar target from the antenna, as well as a radial velocity component relative to the antenna, from the velocity-distance spectrum; determine at least one angle of the radar target relative to the antenna; suppress all of the target reflections and interference, with the exception of the radar target, for which the transverse velocity component is intended to be estimated; and perform an inverse Fourier transformation in the Doppler 
	Referring to Claim 25, Haderer as modified by Wang teaches 8a transmitting device, which has a defined number of transmission elements and is configured to periodically send identically modulated, transmitted radar signals into a defined sensing region of the radar device during a defined measuring period; a receiving device, which has a defined number of receiving elements and is configured to receive at least one received radar signal reflected by the radar target; and a processing device, which is configured to: convert the received radar signals from analog to digital; perform a two-dimensional Fourier transformation for generating a velocity-distance spectrum of the digital, measured values; detect at least one target reflection of the radar target (200) in light of defined, peak values in a magnitude spectrum of the velocity-distance spectrum; ascertain a distance of the radar target from the antenna, as well as a radial velocity component relative to the antenna, from the velocity-distance spectrum; determine at least one angle of the radar target relative to the antenna; suppress all of the target reflections and interference, with the exception of the radar target, for which the transverse velocity component is intended to be estimated; and perform an inverse Fourier transformation in the Doppler direction for the target reflection of the radar target selected in this manner; the transverse velocity component of the radar target being ascertained from the transformed, measured values, wherein the device is configured to warn of falling objects and/or to prevent a collision with the falling objects and/or to minimize at least the severity of an accident resulting from it; See citations and rationale from the rejections of the previous office action.
.

Allowable Subject Matter
Claims 14-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 14, the prior art of record does not disclose nor suggest it be an obvious modification wherein 
Claims 15-17, 19, 21 and 22 are dependent on Claim 14 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive. Applicant did not argue the merits of the rejections of claims 23-26 and the claims were not amended as claims 14 and 18 and therefore are still subject to the same rejection as previously applied. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646